Exhibit 10.2

Fiscal 2014 Executive Incentive Plan. On July 31, 2014, the Compensation
Committee of the Board of Directors of the Company (the “Committee”) and the
Board of Directors of the Company approved an executive incentive plan for the
Company’s fiscal year ending March 31, 2015 (“fiscal 2014”). Participants in the
plan include the Company’s chief executive officer and all other executive
officers. Pursuant to the plan, the Committee designated for each executive
officer a target cash incentive amount, expressed as a percentage of the
officer’s base salary. The Committee is responsible for determining the payout
under the plan to each executive officer except the chief executive officer. The
Board of Directors of the Company determines the payout under the plan for the
chief executive officer, taking into account the recommendation of the
Committee.

The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 156% of the target incentive. For each executive officer, individual
incentive awards will be determined following the end of fiscal 2014 based on
the following factors and their corresponding weightings:

·

the Company’s net loss before, stock-based compensation, amortization of
acquisition-related intangibles, restructuring and impairment charges, changes
in fair value of derivatives and warrants, non-cash interest expense, and other
unusual charges, net of any tax effects related to these items for fiscal 2014
as compared to the established target – 40%

·

the executive’s achievement of individual, measurable objectives during fiscal
2014 as determined by the Committee for all executives with the exception of the
chief executive officer, who is evaluated by the Board of Directors – 40%

·

the executive’s overall contribution during fiscal 2014 towards the achievement
of the Company’s financial and non-financial objectives (subjective performance
measure) – 20%

The following table sets forth each executive officer’s target cash incentive
for fiscal 2014:

 

Executive Officer

 

Title

 

Target Incentive as %
of
Base Salary

 

 

Target Incentive

 

 

 

 

 

Daniel P. McGahn

 

President and Chief Executive Officer

 

 

100

%

 

$

500,000

 

 

 

 

 

David A. Henry

 

Executive Vice President, Chief Financial Officer and Treasurer

 

 

50

%

 

$

156,000

 

 

 

 

 

James F. Maguire

 

Executive Vice President, Operations

 

 

75

%

 

$

221,250

 

 